      9:16-cv-03786-BHH         Date Filed 08/01/19       Entry Number 16      Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

JOEL IACOPELLI,                    )
                                   )
            PLAINTIFF,             )
                                   )
       v.                          )
                                   )                       C.A. No. 9:16-cv-03786-BHH
UNITED HEALTHCARE SERVICES,        )
INC., KENNETH ZULLO AND BOOKER )
JOSEPH                             )
                                   )
            DEFENDANTS.            )
__________________________________ )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Defendants

hereby jointly stipulate and agree that this action should be dismissed in its entirety with

prejudice. The parties shall bear their own costs and attorneys’ fees.

       Respectfully submitted this 1st day of August, 2019,



 s/ Neil E. Alger                                     s/Jonathan A. Roth
 Neil E. Alger, Esquire                               Stephanie E. Lewis, Esquire
 Peters, Murdaugh, Parker, Eltzroth                   Jonathan A. Roth, Esquire
 & Detrick, P.A.                                      Jackson Lewis P.C.
 Post Office Box 457                                  15 South Main Street, Suite 700
 Hampton, SC 29924                                    Greenville, SC 29601
 Phone: 803-943-2111                                  Phone: 864-232-7000
 Fax: 803-943-3943                                    Fax: 864-235-1381
 ATTORNEY FOR PLAINTIFF                               ATTORNEY FOR DEFENDANTS
